
	
		II
		110th CONGRESS
		1st Session
		S. 1989
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Mr. Obama introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide a mechanism for the determination on the
		  merits of the claims of claimants who met the class criteria in a civil action
		  relating to racial discrimination by the Department of Agriculture but who were
		  denied that determination.
	
	
		1.Short titleThis Act may be cited as the
			 Pigford Claims Remedy Act of
			 2007.
		2.Determination on
			 merits of Pigford claims
			(a)In
			 GeneralAny Pigford claimant who has not previously obtained a
			 determination on the merits of a Pigford claim may, in a civil action, obtain
			 that determination.
			(b)Intent of
			 Congress as to Remedial Nature of SectionIt is the intent of
			 Congress that this section be liberally construed so as to effectuate its
			 remedial purpose of giving a full determination on the merits for each Pigford
			 claim denied that determination.
			(c)Loan
			 Data
				(1)Report to person
			 submitting petitionNot later
			 than 60 days after the Secretary of Agriculture receives notice of a complaint
			 filed by a claimant under subsection (a), the Secretary shall provide to the
			 claimant a report on farm credit loans made within the claimant’s county or
			 adjacent county by the Department during the period beginning on January 1 of
			 the year preceding the year or years covered by the complaint and ending on
			 December 31 of year following such year or years. Such report shall contain
			 information on all persons whose application for a loan was accepted,
			 including—
					(A)the race of the
			 applicant;
					(B)the date of
			 application;
					(C)the date of the
			 loan decision;
					(D)the location of
			 the office making the loan decision; and
					(E)all data relevant
			 to the process of deciding on the loan.
					(2)No personally
			 identifiable informationThe reports provided pursuant to
			 paragraph (1) shall not contain any information that would identify any person
			 that applied for a loan from the Department of Agriculture.
				(d)Expedited
			 Resolutions AuthorizedAny
			 person filing a complaint under this Act for discrimination in the application
			 for, or making or servicing of, a farm loan, at his or her discretion, may seek
			 liquidated damages of $50,000, discharge of the debt that was incurred under,
			 or affected by, the discrimination that is the subject of the person’s
			 complaint, and a tax payment in the amount equal to 25 percent of the
			 liquidated damages and loan principal discharged, in which case—
				(1)if only such damages, debt discharge, and
			 tax payment are sought, the complainant shall be able to prove his or her case
			 by substantial evidence; and
				(2)the court shall decide the case based on a
			 review of documents submitted by the complainant and defendant relevant to the
			 issues of liability and damages.
				(e)Limitation on
			 ForeclosuresNotwithstanding
			 any other provision of law, the Secretary of Agriculture may not begin
			 acceleration on or foreclosure of a loan if the borrower is a Pigford claimant
			 and, in an appropriate administrative proceeding, makes a prima facie case that
			 the foreclosure is related to a Pigford claim.
			(f)DefinitionsIn
			 this Act—
				(1)the term
			 Pigford claimant means an individual who previously submitted a
			 late-filing request under section 5(g) of the consent decree in the case of
			 Pigford v. Glickman, approved by the United States District Court for the
			 District of Columbia on April 14, 1999; and
				(2)the term
			 Pigford claim means a discrimination complaint, as defined by
			 section 1(h) of that consent decree and documented under section 5(b) of that
			 consent decree.
				
